1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    KEVIN W. JONES,                             Case No. 2:17-cv-08021-AG (SHK)
12                                 Plaintiff,     ORDER DISMISSING ACTION
                                                  FOR FAILURE TO PROSECUTE
13                        v.
14    LAC WARDEN, et al.,
15                                   Defendant.
16
17
18                 I.    BACKGROUND AND SUMMARY OF ORDER
19         On September 26, 2017, Plaintiff Kevin Jones (“Plaintiff”), proceeding pro
20   se and in forma pauperis, filed a § 1983 complaint against several employees of
21   California State Prison, Los Angeles County (“LAC”) in the United States District
22   Court for the Northern District of California (“Northern District”). Electronic
23   Case Filing Number (“ECF No.”) 2, Compl. Plaintiff alleged that the Warden,
24   Chief Physician and Surgeon, Chief Psychologist, other unspecified “Prison
25   Officials” and “Medical Staff,” and the Healthcare Appeals Coordinator at LAC,
26   as well as the CCI Counselor R. Flores from the Richard J. Donovan Correctional
27   Facility in San Diego, California (collectively, “Defendants”), violated his rights
28   under Title II of the Americans with Disabilities Act (“ADA”), the Fourteenth
 1   Amendment, and the Eighth Amendment. Id. The Northern District transferred
 2   the action to this Court on October 31, 2017, after determining that the Central
 3   District of California was the proper venue. ECF No. 9, Transfer Order.
 4         On May 21, 2018, the Court issued an Order dismissing the Complaint with
 5   leave to amend (“ODLA”) because Plaintiff failed to name Defendants. ECF No.
 6   18, ODLA. The ODLA instructed Plaintiff to file an amended complaint within
 7   twenty-one days and included the following notice:
 8         Plaintiff is explicitly cautioned that failure to timely file a FAC will
 9         result in this action being dismissed with prejudice for failure to
10         state a claim, prosecute and/or obey Court orders under Federal
11         Rule of Civil Procedure 41(b).
12   Id. at 16-18 (emphasis in original).
13         Since that time, Plaintiff has filed various documents with the Court alleging
14   further misconduct by unnamed parties (e.g., health and safety violations, religious
15   discrimination, and the withholding of Plaintiff’s mail) or making various requests
16   from the Court, including a request for his immediate transfer to another facility
17   and for copies of his case file. See ECF Nos. 23-40, 44. Further, Plaintiff has also
18   improperly attempted to file several civil subpoenas with the Court to determine
19   the identities of Defendants. See ECF Nos. 23, 25, 28, 29. The Court issued an
20   Order to show Cause (“OSC”) on September 13, 2018, notifying Plaintiff that
21   none of his filings could reasonably be construed as an amended complaint. ECF
22   No. 35, OSC at 1. Plaintiff was therefore required to file an amended complaint
23   within 30 days and explain why the action should not be dismissed for failure to
24   prosecute. Id. at 2. The Court reiterated that Plaintiff’s failure to file an amended
25   pleading would be “construed as consent to dismiss this lawsuit[.]” Id.
26         On September 17, 2018, Plaintiff filed an objection to an earlier order and
27   reiterated several allegations, including illegal detention and mistreatment by
28   prison staff. ECF No. 45, Notice of Objection. On September 25, 2018, Plaintiff’s
                                               2
 1   mailed copy of the OSC was returned to the Court because Petitioner refused
 2   receipt. ECF No. 46, Returned ODLA. On October 1, 2018, the Court issued a
 3   Minute Order ordering Plaintiff to respond on or before October 22, 2018, to the
 4   OSC, cautioning him that failing to respond or continuing to refuse the Court’s
 5   communications “will result in dismissal of his action without prejudice and may
 6   result in its dismissal with prejudice.” ECF No. 47, Min. Order Re: Returned Mail
 7   (emphasis in original). Plaintiff filed two documents, notifying the Court about his
 8   change of address and making miscellaneous requests, on October 4, 2018. ECF
 9   Nos. 48, 49, Notice of Change of Address.
10         On October 31 and November 5, 2018, the Court received three items of
11   returned mail. ECF Nos. 50-52. Each of these items (an order denying the filing of
12   discovery sought by Plaintiff and two separate copies of the Court’s OSC of
13   October 1, 2018, instructing Plaintiff to respond to the Court’s OSC by October 22,
14   2018), was returned to the Court with the notation that Plaintiff refused to accept
15   the envelopes with these orders and communications from the Court. ECF Nos.
16   50-52. Plaintiff, however, has not filed an amended complaint as ordered, or
17   requested an extension of time to file an amended complaint.
18         Considering Plaintiff’s failure to prosecute this matter diligently and follow
19   Court orders as discussed more fully below, the Court DISMISSES Plaintiff’s
20   action, without prejudice, under Federal Rule of Civil Procedure 41(b) and Local
21   Rule (“L.R.”) 41-1.
22                                    II.    DISCUSSION
23         A.     Plaintiff’s Action Is Dismissed For Failure To Prosecute And
24                Follow Court Orders.
25                1.    Applicable Law
26         Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to
27   prosecute or to comply with these rules or a court order, a defendant may move to
28   dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). “A Rule 41(b)
                                               3
 1   dismissal ‘must be supported by a showing of unreasonable delay.’” Omstead v.
 2   Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (citation omitted). It is well-settled,
 3   however, that the Court has the “inherent power” to dismiss an action under Rule
 4   41(b) due to a plaintiff’s failure to prosecute or comply with a court order. Link v.
 5   Wabash R.R. Co., 370 U.S. 626, 629-30 (1962) (citation omitted); Henderson v.
 6   Duncan, 779 F.2d 1421, 1425 (9th Cir. 1986). Similarly, the Local Rules of the
 7   Central District of California permit courts to dismiss civil suits “which have been
 8   pending for an unreasonable period of time without any action.” L.R. 41-1.
 9            In deciding whether to dismiss for failure to prosecute or to comply with a
10   Court order, the Court considers five factors: “(1) the public’s interest in
11   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3)
12   the risk of prejudice to the defendants; (4) the public policy favoring disposition of
13   cases on their merits; and (5) the availability of less drastic sanctions.” Omstead,
14   594 F.3d at 1084 (citation omitted); Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir.
15   1984).
16                  2.     Analysis
17            Here, four of the five Omstead factors weigh in favor of dismissal.
18            The first two factors—the public’s interest in expeditious resolution of
19   litigation and the Court’s need to manage its docket—weigh in favor of dismissal.
20   Plaintiff’s failure to file an amended complaint as the Court ordered, along with his
21   failures to accept orders and communications from the Court, hinders the complete
22   development of the record and the issuance of, and ability to follow, orders that
23   affect Plaintiff’s ability to properly pursue this case. The Court has granted
24   Plaintiff three opportunities, totaling over four additional months, to file a properly
25   amended pleading, yet Plaintiff has failed to do so. Accordingly, litigation of this
26   matter, and this Court’s management of its docket, has been, and will continue to
27   be, delayed.
28   ///
                                                 4
 1         The third factor—prejudice to Defendants—does not weigh in favor of
 2   dismissal. Generally, there is a rebuttable presumption of injury upon the
 3   defendant when the plaintiff unreasonably delays his or her prosecution of an
 4   action. In re Eisen, 31 F.3d 1447, 1453 (9th Cir. 1994). However, here, Defendants
 5   have not yet been served because the Court dismissed the Complaint at the
 6   screening stage (i.e., before service on Defendants). Consequently, Defendants
 7   have not been prejudiced. Nevertheless, the other factors combine to weigh in
 8   favor of dismissal. Id. at 1452-53 (‘[T]he failure to prosecute diligently is sufficient
 9   by itself to justify a dismissal, even in the absence of a showing of actual prejudice
10   to the defendant.’” (citation omitted)).
11         The fourth factor—public policy favoring deciding cases on the merits—
12   ordinarily weighs against dismissal. However, it is Plaintiff’s responsibility to move
13   his action toward a disposition at a reasonable pace, while avoiding dilatory and
14   evasive tactics. Morris v. Morgan Stanley, 942 F.2d 648, 652 (9th Cir. 1991).
15   Plaintiff has not fulfilled his responsibility of timely amending the problems in his
16   pleading and has consequently prevented the progression of this action toward
17   resolution. Under such circumstances, the policy which favors resolution on the
18   merits does not outweigh Plaintiff’s failure to prosecute or obey this Court’s
19   orders. Id.
20         The fifth factor—availability of less drastic sanctions—also weighs in favor
21   of dismissal. Although dismissal may appear to be a drastic sanction, the Court
22   cannot dispose of Plaintiff’s action without his compliance with the Court’s orders.
23   Plaintiff’s refusal to comply with, or even accept, this Court’s Orders and the Local
24   Rules compel a conclusion that Plaintiff is unwilling to continue prosecuting this
25   action. Nonetheless, because Plaintiff has continued to file various motions,
26   requests, and notices, the Court is dismissing this claim without prejudice to afford
27   Plaintiff another opportunity to properly pursue his legal claim. Consequently, no
28   less drastic sanctions are available here.
                                                  5
 1         Accordingly, because the Omstead factors weigh in favor of dismissal and
 2   demonstrate an unreasonable delay, this action is dismissed for the additional
 3   reason that Plaintiff has failed to prosecute this action.
 4                                         III.   ORDER
 5         Accordingly, IT IS HEREBY ORDERED that this action be DISMISSED,
 6   without prejudice.
 7
     Dated: 11/16/18
 8                                            HONORABLE ANDREW J. GUILFORD
                                              United States District Judge
 9
10   Presented by:
11
12
13   HONORABLE SHASHI H. KEWALRAMANI
     United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  6
